Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 17, 2019

                                     No. 04-19-00044-CV

                                  TITLE SOURCE, INC.,
                                        Appellant

                                              v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                   Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellee’s motions for pro hac vice admission of Kalpana Srinivasan and Elisha B.
Barron are DENIED, without prejudice to re-filing, for failure to comply with Texas Rule of
Appellate Procedure 10.1(a)(5) in that they are not accompanied by a certificate of conference.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court